Standard Atlantic (Suisse) s.a.

3 rue François Bellot,

1206 Geneva, Switzerland

 

 

August 31st, 2006

 

SES Solar Inc.

Suite 1400

1500 West Georgia Street

Vancouver, BC V6G 2Z6

Canada

 

Dear Sirs:

Acquisition of Société d’Energie Solaire_s.a.

The purpose of this letter is to set out the terms under which Standard Atlantic
( the “Finder”) has agreed to assist SES Solar Inc. ("SES" or the “Company”) and
it’s shareholders in carrying out the purchase of all of the shares (the "Share
Sale") of Societe d’Energie Solaire S.A. ("PriveCo").

 

In consideration of the premises and the covenants, agreements, representations,
warranties, and payments contained in this Agreement, we mutually agree as
follows:

 

1.

Engagement of Standard Atlantic

1.1        Engagement - Standard Atlantic (Suisse)s.a. (“Standard Atlantic” or
the “Finder”) is hereby engaged by SES, as its exclusive representative, to
provide the following services to it in connection with the Share Sale (the
"Services"):

 

 

(a)

introducing SES to the representatives of PriveCo;

 

 

(b)

assisting SES in the negotiations concerning the terms of the Share Sale;

 

 

(c)

assisting in the preparation of all materials relating to the meeting of the
shareholders of SES that may be called to approve the Share Sale;

 

 

(d)

assisting in investor’s relations.

 

1.2        Success Fee - In consideration for the Services provided by Standard
Atlantic, SES agrees to pay to Standard Atlantic a fee equal of USD $228,000
(the “Success Fee). The Success Fee shall be payable in cash on the date that
the Share Sale completes.

 

 

 

- 1 -

 


--------------------------------------------------------------------------------



 

 

1.3        Flexible structure - The parties acknowledge and agree that the Share
Sale may take a form not anticipated under this Agreement and it is agreed in
such case that Standard Atlantic shall be compensated fairly following the
principles set forth herein.

1.4        Survival of obligation to pay - Notwithstanding the earlier
termination of this Agreement, SES shall pay the Success Fee to Standard
Atlantic if, within 24 months of termination of this Agreement, SES completes a
financing or Business Combination with a party introduced or identified to SES
by Standard Atlantic during the term of this Agreement.

1.5         Term - The term of this Agreement shall commence on the date of this
letter and shall terminate at the earliest September 30th, 2006, and after this,
30 days following delivery of written notice of termination by one party to the
other. Notwithstanding the termination of this Agreement, SES shall remain
obliged to pay any Success Fee or expenses owing to Standard Atlantic to the
date of termination and section 1.4 shall survive termination of this Agreement.

1.6        Non-exclusive engagement – Standard Atlantic has no obligation to
make its time and services available exclusively to SES, and Standard Atlantic
may perform similar services for others at any time and from time to time.

 

1.7        Expenses – In addition to the Success Fee, SES agrees to reimburse
Standard Atlantic for all reasonable expenses incurred in the provision of the
Services forthwith upon receipt of an invoice with copies of the receipts.

 

1.8        Continued Assistance – SES agrees to hire Standard Atlantic for
continued assistance to investor’s relations for a fee of USD20.000 per month.
This will not be considered as a Transaction expense and will be formalised in a
separate agreement

 

2.

Share Exchange

The parties intend that the share exchange shall consist of the exchange by the
Shareholders of PriveCo of all of the outstanding shares of PriveCo in
consideration for the SES Shares (as hereinafter defined) (the “Share
Exchange”). At the closing of the Share Exchange, the assets of PriveCo will
include all of the property and assets of SES's business of every kind and
description, wherever situate (the "Business"), including without limitation:

 

 

(a)

all right, title, interest, and benefit of PriveCo in and to all intellectual
property of every nature, whether registered or unregistered;

 

(b)

the goodwill of and attributable to the Business and the exclusive right to
represent itself as carrying on the Business in continuation of and in
succession to PriveCo, and the right to use any words indicating that the
Business is so carried on;

 

(c)

the benefit of all unfilled orders received by PriveCo in connection with the
Business, and all other contracts, engagements, or commitments, whether written
or oral, to which PriveCo is entitled in connection with the Business, and in
particular all right, title and interest of PriveCo in, to, and under the
material agreements, contracts, and licences;

 

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

 

(d)

all equipment, including without limitation, all tools and manufacturing
equipment, computers, office furniture and accessories, machinery, and all other
chattels used in connection the Business;

 

(e)

including all cash, accounts receivable, inventory and prepaid expenses.

 

2.2        Purchase Price – The purchase price for the Business shall be 70% of
the issued and outstanding common shares of SES on the Completion Date (the “SES
Shares”).

 

2.2        Completion Date - The Share Exchange will be completed following
receipt of all necessary regulatory and shareholder approvals and the execution
of all agreements and documents relating to the Share Exchange. The Share
Exchange shall be completed on or before September 31th, 2006 or such other date
as the parties may agree upon (the "Completion Date").

3.

Representations and Warranties

 

3.1

By SES – SES represents and warrants to Standard Atlantic that:

 

(a)

it has good and sufficient right and authority to enter into this Agreement and
carry out its obligations under this Agreement on the terms and conditions set
forth herein, and this Agreement is a binding agreement upon SES enforceable
against it in accordance with its terms and conditions;

 

(b)

with the exception of forecasts, projections or estimates (collectively, the
"Projections") provided by the Company to the Finder, all information and other
data relating to the Company (collectively, the "Corporate Information")
furnished by or on behalf of the Company to the Finder is or, in the case of
historical Corporate Information, was at the date of preparation, and all
Corporate Information provided to the Finder during the Term of this Agreement
shall be true, accurate, complete and correct in all material respects and does
not, did not and will not, as the case may be, contain a Misrepresentation;

 

(c)

any Projections relating to the Company provided by or on behalf of the Company
to the Finder have been, and any such Projections provided during the Term of
this Agreement will be, prepared in good faith with the assistance of competent
professional advisors and will be based upon assumptions which in light of the
circumstances under which they are made, will be reasonable; and

 

(d)

the Company is not aware of any undisclosed facts or information that could
materially impact upon such Corporate Information or Projections.

3.2        By Standard Atlantic – Standard Atlantic represents and warrants to
SES that it has good and sufficient right and authority to enter into this
Agreement and carry out its obligations under this Agreement on the terms and
conditions set forth herein, and this Agreement is a binding agreement upon
Standard Atlantic enforceable against it in accordance with its terms and
conditions.

 

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

4.

Standstill

 

During the period from the date hereof until the Completion Date, SES agrees
that it will:

 

 

(a)

not, directly or indirectly, solicit or entertain offers or have any
negotiations with any third parties whatsoever regarding the sale of the Shares
of the Company or of the Business itself or assets comprising the Business;

 

 

(b)

conduct the Business only in the usual, ordinary and regular course of business
consistent with past practice;

 

 

(c)

not issue any shares or other securities that may be converted into shares or
other securities of SES; and

 

 

(d)

give to Standard Atlantic and its solicitors, accountants, and other
representatives full access, during normal business hours, to all of its books,
contracts, commitments, and records relating to the Business, and shall furnish
to Standard Atlantic during that period all such information as it may
reasonably request.

 

5.

Publicity

 

SES will not make any announcement, issue any press release or otherwise
disclose the existence of this Agreement, or the intent of either party with
regard to the transaction contemplated herein, without the prior written consent
of Standard Atlantic, such consent not to be unreasonably withheld.

 

6.

Confidentiality

Any information that may be disclosed by one party to the other parties or their
representatives, which has not been publicly disclosed, shall be kept strictly
confidential by them and shall not be disclosed or used by the recipients
thereof, whether or not the Share Sale occurs, until publicly disclosed by the
party to which such information relates. In the event that SES provides any
material non-public information to Standard Atlantic, Standard Atlantic agrees
to execute SES’s standard non-disclosure agreement.

 

7.

General

 

7.1        Binding effect - This Agreement is intended to be binding upon SES
and Standard Atlantic and their respective successors or assigns.

 

7.2        Governing law - This letter will be governed by and construed in
accordance with the laws of Switzerland.

 

7.3

Currency - All references to currency are to United States Dollars.

7.4        Further assurances - The parties hereto shall execute and deliver all
such further documents and do all such acts as any party may, either before or
after the Effective Date,

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

reasonably require of the other in order that the full intent and meaning of
this Agreement is carried out.

7.5        Amendments - No amendment or interpretation of this Agreement shall
be binding upon the parties hereto unless such amendment or interpretation is in
written form executed by all of the parties to this Agreement. If any provision
of this Agreement is held to be illegal, invalid or unenforceable, such
provision shall be fully severable from this Agreement and this Agreement shall
be construed and enforced as if such provision had never comprised a part
hereof, and the remaining provisions shall remain in full force and effect and
shall not be affected by such provision or by its severance.

 

If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed Share Sale
and the engagement of Standard Atlantic, by signing a copy of this letter below
and returning it to us.

 

This letter may be executed in any number of counterparts, each of when executed
and delivered (including by way of facsimile) is an original but all of which
taken together shall constitute one and the same instrument.

 

Yours very truly,

 

Standard Atlantic (Suisse) s.a.

 

By: /s/ signed                                      

 

Authorized signatory

 

 

Agreed and confirmed this 31st day of August, 2006.

 

SES Solar Inc.

 

 

By: /s/ John Veltheer                            

 

Authorized signatory

 

 

 

 

- 5 -

 

 

 